Judgment of reversal was entered and filed in this cause January 3rd, 1929. A petition has been filed for re-hearing in which the Court has been urged to deliver an opinion setting forth the matters upon which the reversal is based. On consideration of the record the Court found no reversible error to have been committed during the progress of the trial, but because of the unsatisfactory and uncertain character of the testimony as disclosed by the bill of exceptions forming a part of the transcript, it was deemed and held by the Court that the ends of justice demanded the reversal of the judgment that a *Page 866 
new trial might be had. Therefore, the order was made reversing the judgment.
Petition for rehearing is denied.
TERRELL, C. J., AND WHITFIELD, ELLIS AND BUFORD, J. J., concur.